                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  AUSTIN SUMMITT,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )       No.:    3:20-CV-473-CLC-HBG
                                                   )
  CORPORAL LONGMIRE and                            )
  CORPORAL DYCZARICK,                              )
                                                   )
                Defendants.                        )

                                      MEMORANDUM

        Plaintiff Austin Summitt, a prisoner proceeding pro se and in forma pauperis in this civil

 rights action for violation of 42 U.S.C. § 1983, has filed a motion to dismiss his Complaint without

 prejudice [Doc. 51]. Defendants have not responded to the motion, and the deadline to do so has

 passed. See E.D. Tenn. L.R. 7.1.

        Defendants have each filed answers in this cause [Docs. 26, 43], and Defendant Dyczarick

 has filed a motion for summary judgment [Doc. 27]. Therefore, this action may be dismissed only

 upon order of the Court. See Fed. R. Civ. P. 41(a)(2) (providing that where answer or motion for

 summary judgment has been filed, action may be dismissed at plaintiff’s request only upon court

 order and on proper terms). Having duly considered the matter, the Court finds Plaintiff’s motion

 well taken. Accordingly, Plaintiff’s motion [Doc. 51] will be GRANTED, and this action will be

 DISMISSED WITHOUT PREJUDICE.                    In addition, Defendant Dyczarick’s motion for

 summary judgment [Doc. 27] will be DENIED AS MOOT.

        Further, the Court CERTIFIES that any appeal from this decision would not be taken in

 good faith, and therefore, Plaintiff will be DENIED leave to appeal in forma pauperis on any

 subsequent appeal. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.



Case 3:20-cv-00473-CLC-HBG Document 52 Filed 08/04/21 Page 1 of 2 PageID #: 231
       AN APPROPRIATE ORDER WILL ENTER.



                                           /s/
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE




                                       2
Case 3:20-cv-00473-CLC-HBG Document 52 Filed 08/04/21 Page 2 of 2 PageID #: 232
